DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated January 14, 2021 in response to a non-final office action.  Claims 3, 8, and 13 have been amended.  Claims 1-20 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
   Applicant's amendment to the specification to obviate the previous objection in regard to typographical errors.  The previous objection to the specification is hereby withdrawn.
  Applicant's amendment to claims 3, 8, and 13 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments, with respect to the amended claims, filed January 14, 2021 have been fully considered but they are not persuasive for the following reasons:
Applicant's Argument:
Regarding Claim 1 (35 USC§ 103): The Applicant argues in substance that, "The hybrid AP system of the present invention runs both the SCA and the MCA simultaneously. For example, a phone may be connected to a network by L TE or WiFi, but usually not both. Determining how to utilize both the LTE and WiFi simultaneously to increase data throughput provides a unique hybrid solution. Similarly, the hybrid AP solution of the present invention of both MCA and SCA technologies is unique; simply combining the MCA and SCA of Webster and Bhanage on a single device does not provide for a solution for simultaneously on the same device, as claimed.''
Examiner's  Response:
The Examiner respectfully disagrees.
Regarding the limitations in Claim 1 (similar limitations are in independent claims 17 and 19), Webster, in combination with the teaching from Bhanage, teaches an aspect that both single channel and multi-channel communication can be supported, as recited in (Webster, Fig. 3 and ¶ [0085-0086]: One embodiment of the invention provides a high data rate multi-channel architecture for WLAN systems.  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel or multi-channel communication or a combination thereof and may prioritize access to the WLAN depending upon need and set-up, instructions, etc).  By the above rationale, the combination of Bhanage, Webster, and Ramasamy Chinannan teaches the amended limitations, hence the previous rejection is retained below.
Regarding all other arguments presented by Applicant, the arguments are substantially the same as those that have already been addressed above; and in the interest of brevity, the Examiner directs Applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhanage et.al. (US Patent Application Publication, 2015/0223168, hereinafter, “Bhanage”) in view of Webster et.al. (US Patent Application Publication, 2005/0180314, hereinafter, “Webster”), further in view of Ramasamy Chinannan et.al. (US Patent Application Publication, 2017/0019165, hereinafter, “Ramasamy Chinannan”).
Regarding claim 1, Bhanage teaches:
a first hybrid access point (Bhanage: Access Point 1 200 [e.g., AP 1 130 in Fig. 1].  Figs. 1, 2 and ¶ [0017]) of one or more hybrid access points (Bhanage: Access Point 2 230 [e.g., AP 2 135 in Fig. 1].  Figs. 1, 2 and ¶ [0017]), the first hybrid access point comprising: 
an Ethernet port (), the Ethernet port connecting the hybrid access point to one or more connected devices, wherein the Ethernet port is associated with an Ethernet-based media access control (MAC) address (Bhanage: WLAN 100 also includes at least a management network device, ... which connects a plurality of network devices, such as access points AP1 130, AP2 135, etc., through wired or wireless connections.  Figs. 1, 2 and ¶ [0013].  Bhanage: Network device 500 [i.e., access point per [¶ [0067]:  As used herein, "network device" generally includes a device that is adapted to transmit and/or receive signaling and to process information within such signaling such as ... an access point]] includes a network interface 520 ... can be any communication interface, which includes Ethernet interface.  Fig. 5 and ¶ [0047, 0049]); 
one or more physical radios (Bhanage: Each AP can have multiple radios. For example, Access Point 1 200 has two radios R1 210 and R2 215.  Fig Figs. 1, 2 and ¶ [0017]), wherein each of the one or more physical radios is configured to transmit and receive wireless signals between the hybrid access point and one or more user devices (Bhanage: During operations, a wireless station, such as client devices 160, client device 164, or client device 168, is associated with a respective access point, e.g., access point AP1 130, access point AP2 135, etc. The APs may periodically transmit a beacon frame to announce the buffered broadcast and/or multicast packets to the client devices at a fixed interval period.  Figs. 1, 2 and ¶ [0015]); 
one or more virtual access points (VAPs) (Bhanage: A virtual access point (VAP) is a logical entity that resides within a physical access point (AP).  Figs. 1, 2 and ¶ [0016]) configured by the one or more physical radios (Bhanage: For example, R1 210 of Access Point 1 200 is configured as Virtual Access Point 1 220 with ESSID1.  Figs. 1, 2 and ¶ [0017]).
Although Bhanage teaches access points containing multiple radios and one or more virtual access points, Bhanage does not explicitly teach:
wherein the one or more VAPs comprise: 
at least one VAP configured to utilize a MAC layer of a multi-channel architecture (MCA); and
at least one VAP configured to utilize a MAC layer of a channel blanket single-channel architecture (SCA). 
However, in the same field of endeavor, Webster teaches:
wherein the one or more VAPs comprise: 
at least one access point configured to utilize a MAC layer of a multi-channel architecture (MCA) (Webster: One embodiment of the invention provides a high data rate multi-channel architecture for WLAN systems.  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit multi-channel communication [i.e., between AP 312 and network device 306].  Fig. 3 and ¶ [0085-0086]); and
at least one access point configured to utilize a MAC layer of a channel blanket single-channel architecture (SCA) (Webster: The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel communication [i.e., between AP 312 and station 302 and/or 304].  Fig. 3 and ¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bhanage to include the features as taught by Webster above in order to provide a way to achieve very high data rate expanded bandwidth (wide band) WLAN operations. (Webster, ¶ [0013]).
Although Bhanage-Webster teaches access points containing multiple radios and one or more virtual access points which can perform both single-channel and multi-channel with respective stations, Bhanage-Webster does not explicitly teach:
a bridge, wherein the bridge connects each VAP to the hybrid access point Ethernet port via the Ethernet-based MAC address. 
However, in the same field of endeavor, Ramasamy Chinannan teaches:
a bridge, wherein the bridge connects each VAP to the hybrid access point Ethernet port via the Ethernet-based MAC address (Ramasamy Chinannan: Thus, there may be two VAPS (e.g., STA-VAP 305 and AP-VAP 315) ... Each VAP may communicate with the bridge 330, which may connect with each communications interface ... and Ethernet interface 325).  Figs. 1, 2, 3 and ¶ [0045]).
Bhanage-Webster to include the features as taught by Ramasamy Chinannan above in order to ensure consistent radio use for communications at the DBDC [dual band dual concurrent] repeater AP. (Ramasamy Chinannan, ¶ [0041]).

Regarding claim 2, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 1 as outlined above.
Bhanage further teaches:
a second hybrid access point of the one or more hybrid access points (Bhanage: Access Point 2 230 [e.g., AP 2 135 in Fig. 1].  Figs. 1, 2 and ¶ [0017]); and
a wireless controller, wherein the wireless controller is in communication with the first hybrid access point and the second hybrid access point (Bhanage: controller 110, which connects a plurality of network devices, such as access points AP1 130, AP2 135, etc., through wired or wireless connections.  Figs. 1, 2 and ¶ [0013]).

Regarding claim 4, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Webster further teaches:
wherein the first hybrid access point and the second hybrid access point provide both SCA wireless signals and MCA wireless signals (Webster: The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel or multi-channel communication or a combination thereof and may prioritize access to the WLAN depending upon need and set-up.  Fig. 3 and ¶ [0086]).

Regarding claim 5, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Bhanage further teaches:
wherein the first hybrid access point and the second hybrid access point form a wireless local area network (WLAN) (Bhanage: WLAN 100 also includes at least a management network device, e.g., controller 110, which connects a plurality of network devices, such as access points AP1 130, AP2 135, etc., through wired or wireless connections.  Figs. 1, 2 and ¶ [0013]).

Regarding claim 6, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Bhanage further teaches:
wherein the one or more physical radios are WLAN radios (Bhanage: Network device 500 includes at least one or more radio antennas 510 capable of either transmitting or receiving radio signals or both, a network interface 520 capable of communicating to a wired or wireless network.  [T]he network device will cause the at least one client device to connect to the first VAP ... The network device may steer the client to a desired AP, radio, and/or VAP on the WLAN.  Fig. 5 and ¶ [0047, 0044]).

Regarding claim 7, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Bhanage further teaches:
wherein the wireless controller is connected to the first hybrid access point and the second hybrid access point via one or more physical Ethernet cables (Bhanage: controller 110, which connects a plurality of network devices, such as access points AP1 130, AP2 135, etc., through wired or wireless connections.  Network interface 520 can be any communication interface, which includes Ethernet interface [i.e., Ethernet cable connection for wired connection].  Figs. 1, 2, 5 and ¶ [0013, 0049]).

Regarding claim 8, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Bhanage further teaches:
wherein the at least one VAP configured to utilize the MAC layer of the SCA in the first hybrid access point comprises a first basic service set identifier (BSSID) (Bhanage: For example, R1 210 of Access Point 1 200 [first hybrid access point] is configured as Virtual Access Point 1 220 with ESSID1.  Fig. 2 and ¶ [0017]), and wherein at least one VAP configured to utilize a MAC layer of the SCA in the second hybrid access point comprises the first BSSID (Bhanage: R1 240 of Access Point 2 230 [second hybrid access point] is configured as Virtual Access Point 3 250 with ESSID3.  Fig. 2 and ¶ [0017]).

Regarding claim 9, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 2 as outlined above.
Ramasamy Chinannan further teaches:
a first SCA station database (Ramasamy Chinannan: For instance, the memory 335 included in DBDC repeater AP 205-a may include a connection table 340 that stores the relationships between the radios and their respective clients.  Fig. 3 and ¶ [0046]).

Regarding claim 10, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 9 as outlined above.
Ramasamy Chinannan further teaches:
wherein the first SCA station database contains data on user devices of the one or more user devices that have been allowed to communicate with the first hybrid access point (Ramasamy Chinannan: In some cases, the clients corresponding to each radio may be tracked or recorded.  Accordingly, in the present example, the connection table 340 may indicate that STA 110-d is associated with the 2.5 GHz radio (and therefore STA-VAP 305 and AP-VAP 315) and that STA 110-f is associated with the 5 GHz radio (and therefore STA-VAP 310 and AP-VAP 320) [of AP 205-a].  Fig. 3 and ¶ [0046]).

Regarding claim 11, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 9 as outlined above.
Ramasamy Chinannan further teaches:
wherein the second hybrid access point comprises a second SCA station database (Ramasamy Chinannan: In some cases, the client STAs 110 supported by each AP-VAP or each AP 105 [i.e., second hybrid access point] are logged in a connection table [i.e., second SCA station database] such as described with reference to FIG. 3.  Fig. 4A and ¶ [0050]), wherein the first SCA station database is in communication with the second SCA station database (Ramasamy Chinannan: if both STA-VAPs are connected to root AP 105-b [second hybrid access point], a STA-VAP may send a layer 2 update frame (L2UF) to its corresponding AP VAP (e.g., AP-VAP 405 or AP-VAP 410). An L2UF is an 802.2 logical link control (LLC) frame that includes three addresses: a transmitter address, a receiver address, and a source address. The source address may indicate the originator of the frame.  DBDC repeater AP 205-b [first hybrid access point] may repurpose the L2UF for loop detection by using a STA-VAP MAC address as the source address and transmitting the L2UF immediately after connecting with root AP 105-b [i.e., access points in communication with each other with update frames to update respective connection tables].  Fig. 4A and ¶ [0054]).

Regarding claim 12, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 11 as outlined above.
Ramasamy Chinannan further teaches:
wherein the first SCA station database is in communication with the second SCA station database via a local area network (LAN) link between the first hybrid access point and the second hybrid access point (Ramasamy Chinannan: a STA-VAP may send a layer 2 update frame (L2UF) to its corresponding AP VAP (e.g., AP-VAP 405 or AP-VAP 410). An L2UF is an 802.2 logical link control (LLC) frame that includes three addresses: a transmitter address, a receiver address, and a source address.  Fig. 4A and ¶ [0054]).

Regarding claim 13, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 11 as outlined above.
Bhanage further teaches:
wherein the first SCA station database is in communication with the second SCA station database via a wireless controller, wherein the wireless controller is connected between the first hybrid access point and the second hybrid access point via an Ethernet connection (Bhanage: controller 110, which connects a plurality of network devices, such as access points AP1 130, AP2 135, etc., through wired or wireless connections.  Network interface 520 can be any communication interface, which includes Ethernet interface.  Figs. 1, 2, 5 and ¶ [0013, 0049]).

Regarding claim 14, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 1 as outlined above.
Ramasamy Chinannan further teaches:
an MCA station database (Ramasamy Chinannan: For instance, the memory 335 included in DBDC repeater AP 205-a may include a connection table 340 that stores the relationships between the radios and their respective clients.  Fig. 3 and ¶ [0046]).

Regarding claim 15, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 14 as outlined above.
Ramasamy Chinannan further teaches:
wherein the MCA station database contains data on user devices of the one or more user devices that have been allowed to communicate with the first hybrid access point (Ramasamy Chinannan: In some cases, the clients corresponding to each radio may be tracked or recorded.  Accordingly, in the present example, the connection table 340 may indicate that STA 110-d is associated with the 2.5 GHz radio (and therefore STA-VAP 305 and AP-VAP 315) and that STA 110-f is associated with the 5 GHz radio (and therefore STA-VAP 310 and AP-VAP 320) [of AP 205-a].  Fig. 3 and ¶ [0046]).

Regarding claim 16, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 14 as outlined above.
Ramasamy Chinannan further teaches:
wherein the MCA station database contains data on user devices of the one or more user devices that have been allowed to communicate with an outside network (Ramasamy Chinannan: The connection table 340 may be common to both STA-VAP 305 and STA-VAP 310 so that each STA-VAP is aware of the clients for itself as well as the clients associated with the other STA-VAP. Each STA-VAP may be capable of accessing the connection table 340 (e.g., via links 345-a, 345-b). Thus, each STA-VAP may be aware that STA 110-d is associated with the 2.4 GHz radio and that STA 110-f is associated with the 5 GHz radio. An association or relationship may be based on a connection or communications between a STA 110 and a radio [for communicating between external devices; STAs 110].  Fig. 3 and ¶ [0046]).

Regarding claim 20, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 1 as outlined above.
Ramasamy Chinannan further teaches:
comparing a MAC address of the received frame to a MAC address stored in a station database (Ramasamy Chinannan: The connection table manager 615 may access a table (e.g., a connection table) that identifies a group of devices in communication with the first radio and a group of devices in communication with the second radio of the wireless device 600. For example, the connection table manager 615 may reference the connection table to determine which MAC address is associated with each radio. In some cases, the connection table manager 615 may determine whether a MAC address associated with a received packet corresponds to the second radio of the wireless device 600.  Fig. 6 and ¶ [0087]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bhanage-Webster-Ramasamy Chinannan in view of Hamdi et.al. (US Patent Application Publication, 2014/0126466, hereinafter, “Hamdi”).
Regarding claim 3, Bhanage-Webster-Ramasamy Chinannan discloses on the features with respect to claim 1 as outlined above.
Bhanage-Webster-Ramasamy Chinannan does not explicitly teach:
wherein the wireless controller configures the first hybrid access point by transmitting a first configuration file to the first hybrid access point, wherein the wireless controller configures the second hybrid access point by transmitting a second configuration file to the second hybrid access point, and wherein the first configuration file and the second configuration file are generated in response to an input by a user regarding the specifications of a desired wireless network deployment. 
However, in the same field of endeavor, Hamdi teaches:
wherein the wireless controller configures the first hybrid access point by transmitting a first configuration file to the first hybrid access point, wherein the wireless controller configures the second hybrid access point by transmitting a second configuration file to the second hybrid access point (Hamdi: The method 300 then proceeds to block 310 where the configuration profiles are used to configure and set up the access points and virtual access point. In an embodiment, the network administrator may use the access controller 206 [i.e., wireless controller] to push the configuration profiles created in block 308 of the method 300 to the access points 210 and 212 [i.e., first and second hybrid access point, respectively] and the virtual access point created at block 306 of the method 300.  Figs. 2, 3 and ¶ [0019]), and wherein the first configuration file and the second configuration file are generated in response to an input by a user regarding the specifications of a desired wireless network deployment (Hamdi: In an embodiment the network administrator may create the configuration profiles at block 308 based on the needs of the subnetwork.  configuration profile indicating subnetwork properties may be associated with configuration subprofiles for a physical access points (e.g., the access points 210 and/or 212) and the virtual access point created in block 306 of the method 300.  Figs. 2, 3 and ¶ [0018]).
Bhanage-Webster-Ramasamy Chinannan to include the features as taught by Hamdi above in order to provide an improved networking system. (Hamdi, ¶ [0006]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sevin et.al. (US Patent Application Publication, 2020/0120711, hereinafter, “Sevin”) in view of Webster et.al. (US Patent Application Publication, 2005/0180314, hereinafter, “Webster”).
Regarding claim 17, Sevin teaches:
receiving, by a hybrid access point of one or more hybrid access points (Sevin: In the Figure, the physical AP 110 [i.e., hybrid access point] implements two virtual APs, virtual AP 1 VAP-1 (110A) having MAC address MAC1 as specific BSSID to manage a first WLAN (BSS) with "guest" as SSID, and virtual AP 2 VAP-2 (110B) having MAC address MAC2 as specific BSSID to manage a second WLAN (BSS) with "Employee" as SSID.  Fig. 1 and ¶ [0126]), a frame from a user device (Sevin: VAP #1 receives, at step 1010 and in response to sent trigger frame 1110 and over one of the resource units during the reserved transmission opportunity, a MAC frame from transmitting station 1101 [i.e., user device].  Figs. 1, 10 and ¶ [0260]); 
parsing, by the hybrid access point, the received frame (Sevin: next step 1030 checks whether or not the MAC frame is to be addressed to a VAP different from VAP #1, for instance to be addressed to VAP #2 in the above example.  Figs. 1, 9, 10 and ¶ [0264]), wherein parsing extracts a basic service set identifier (BSSID) from a header of the frame (Sevin: This may comprise, for VAP #1, to determine whether or not a frame header of the received MAC frame includes an address field set to the BSSID uniquely identifying a second group of stations, i.e. to BSSID #2 in the example.  Figs. 1, 9, 10 and ¶ [0265]).
Sevin does not explicitly teach:
determining, by the hybrid access point, if the BSSID of the received frame is a multi­channel architecture (MCA) or a single-channel architecture (SCA); 
passing, by the hybrid access point, the received frame to an IEEE 802.11 stack for processing by the MCA if the BSSID of the received frame is MCA; and
passing, by the hybrid access point, the received frame to a channel blanket stack for processing by the SCA if the BSSID of the received frame is SCA. 
However, in the same field of endeavor, Webster teaches:
determining, by the hybrid access point, if the BSSID of the received frame is a multi­channel architecture (MCA) or a single-channel architecture (SCA) (Webster: One embodiment of the invention provides a high data rate multi-channel architecture for WLAN systems.  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel or multi-channel communication or a combination thereof and may prioritize access to the WLAN depending upon need and set-up, instructions, etc.  Fig. 3 and ¶ [0085-0086]); 
passing, by the hybrid access point, the received frame to an IEEE 802.11 stack for processing by the MCA if the BSSID of the received frame is MCA (Webster:  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit multi-channel communication [i.e., between AP 312 and network device 306].  Fig. 3 and ¶ [0085-0086]); and
passing, by the hybrid access point, the received frame to a channel blanket stack for processing by the SCA if the BSSID of the received frame is SCA (Webster: The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel communication [i.e., between AP 312 and station 302 and/or 304].  Fig. 3 and ¶ [0086]).
In the manner of combining is that Webster’s teaching of access points in multi-channel architecture for WLAN systems which can manage both single-channel and multi-channel communication with respective stations, could be apparently implemented into Sevin’s conventional system with access points containing virtual access points with different basic service set identifiers in order to provide a way to achieve very high data rate expanded bandwidth (wide band) WLAN operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sevin to include the features as taught by Webster above in order to provide a way to achieve very high data rate expanded bandwidth (wide band) WLAN operations. (Webster, ¶ [0013]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sevin-Webster in view of Ramasamy Chinannan et.al. (US Patent Application Publication, 2017/0019165, hereinafter, “Ramasamy Chinannan”). 
Regarding claim 18, Sevin-Webster discloses on the features with respect to claim 17 as outlined above.
Sevin-Webster does not explicitly teach:
synchronizing the received frame across all of the one or more hybrid access points;
determining if the received frame is a duplicate at each access point; and
deleting duplicate frames where the received frame is received at two or more hybrid access points. 
However, in the same field of endeavor, Ramasamy Chinannan teaches:
synchronizing the received frame across all of the one or more hybrid access points (Ramasamy Chinannan: if both STA-VAPs are connected to root AP 105-b [second hybrid access point], a STA-VAP may send a layer 2 update frame (L2UF) to its corresponding AP VAP (e.g., AP-VAP 405 or AP-VAP 410). An L2UF is an 802.2 logical link control (LLC) frame that includes three addresses: a transmitter address, a receiver address, and a source address. The source address may indicate the originator of the frame.  DBDC repeater AP 205-b [first hybrid access point] may repurpose the L2UF for loop detection by using a STA-VAP MAC address as the source address and transmitting the L2UF immediately after connecting with root AP 105-b [i.e., access points in communication with each other with update frames].  Fig. 4A and ¶ [0054]);
determining if the received frame is a duplicate at each access point (Ramasamy Chinannan: In some cases, the dual-radio connectivity supported by root AP 105-b may result in redundant [i.e., duplicate] packets transmissions. For example, a packet may get caught in a loop in which it is indefinitely transmitted between root AP 105-b and DBDC repeater AP 205-b.  Fig. 4A and ¶ [0052]); and
deleting duplicate frames where the received frame is received at two or more hybrid access points (Ramasamy Chinannan: DBDC repeater AP 205-b may recognize when a packet loop has occurred by implementing a packet loop detection scheme...  In one example, STA-VAP 310-a [of AP 205-b] may drop the multicast packet. The decision to drop the packet may be based on the determination that a packet loop has been detected, that STA-VAP 310-a corresponds to the non-default radio, and that the packet is multicast.  Fig. 4A and ¶ [0054, 0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sevin-Webster to include the features as Ramasamy Chinannan above in order to ensure consistent radio use for communications at the DBDC [dual band dual concurrent] repeater AP. (Ramasamy Chinannan, ¶ [0041]).

Regarding claim 19, Sevin teaches:
receiving, by a hybrid access point of one or more hybrid access points (Sevin: In the Figure, the physical AP 110 [i.e., hybrid access point] implements two virtual APs, virtual AP 1 VAP-1 (110A) having MAC address MAC1 as specific BSSID to manage a first WLAN (BSS) with "guest" as SSID, and virtual AP 2 VAP-2 (110B) having MAC address MAC2 as specific BSSID to manage a second WLAN (BSS) with "Employee" as SSID.  Fig. 1 and ¶ [0126]), a frame for transmission to a destination device (Sevin: At that time, VAP #2 1103 receives the MAC frame sent by station 1101, via intermediary VAP #1 1102. It then processes it accordingly. For instance, if VAP #2 is a gateway to another (external) network to which a station identified in the DA address field of the frame header belongs, VAP #2 may merely retransmit the MAC frame in said other network to the station identified in the DA address field.  Figs. 1, 10 and ¶ [0268]); 
parsing, by the hybrid access point, a media access control (MAC) address of the destination device (Sevin: next step 1030 checks whether or not the MAC frame is to be addressed to a VAP different from VAP #1, for instance to be addressed to VAP #2 in the above example.  For instance, if VAP #2 is a gateway to another (external) network to which a station identified in the DA address field of the frame header belongs, VAP #2 may merely retransmit the MAC frame in said other network to the station identified in the DA address field.  Figs. 1, 9, 10 and ¶ [0264, 0268]);
for transmission to the destination device if the frame is determined to be passed to the MCA (Sevin: For instance, if VAP #2 is a gateway to another (external) network to which a station identified in the DA address field of the frame header belongs, VAP #2 may merely retransmit the MAC frame in said other network to the station identified in the DA address field.  Figs. 1, 10 and ¶ [0268]).
Sevin does not explicitly teach:
determining, by the hybrid access point, if the frame if the frame should be passed to a multi-channel architecture (MCA) or a single-channel architecture (SCA); 
binding, by the hybrid access point, the frame to an MCA virtual access point (VAP);
binding the synchronized frame to an SCA VAP. 
However, in the same field of endeavor, Webster teaches:
determining, by the hybrid access point, if the frame if the frame should be passed to a multi-channel architecture (MCA) or a single-channel architecture (SCA) (Webster: One embodiment of the invention provides a high data rate multi-channel architecture for WLAN systems.  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel or multi-channel communication or a combination thereof and may prioritize access to the WLAN depending upon need and set-up, instructions, etc.  Fig. 3 and ¶ [0085-0086]); 
binding, by the hybrid access point, the frame to an MCA virtual access point (VAP) (Webster:  The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit multi-channel communication [i.e., between AP 312 and network device 306].  Fig. 3 and ¶ [0085-0086]);
binding the synchronized frame to an SCA VAP (Webster: The AP 312 manages communications with and between the stations 302, 304 and 310 and may permit single channel communication [i.e., between AP 312 and station 302 and/or 304].  Fig. 3 and ¶ [0086]).
Webster’s teaching of access points in multi-channel architecture for WLAN systems which can manage both single-channel and multi-channel communication with respective stations, could be apparently implemented into Sevin’s conventional system with access points containing virtual access points with different basic service set identifiers in order to provide a way to achieve very high data rate expanded bandwidth (wide band) WLAN operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sevin to include the features as taught by Webster above in order to provide a way to achieve very high data rate expanded bandwidth (wide band) WLAN operations. (Webster, ¶ [0013]).
Sevin-Webster does not explicitly teach:
synchronizing, by the hybrid access point, the frame between all hybrid access points (APs) if the frame is determined to be passed to the SCA. 
However, in the same field of endeavor, Ramasamy Chinannan teaches:
synchronizing, by the hybrid access point, the frame between all hybrid access points (APs) if the frame is determined to be passed to the SCA (Ramasamy Chinannan: if both STA-VAPs are connected to root AP 105-b [second hybrid access point], a STA-VAP may send a layer 2 update frame (L2UF) to its corresponding AP VAP (e.g., AP-VAP 405 or AP-VAP 410). An L2UF is an 802.2 logical link control (LLC) frame that includes three addresses: a transmitter address, a receiver address, and a source address. The source address may indicate the originator of the frame.  DBDC repeater AP 205-b [first hybrid access point] may repurpose the L2UF for loop detection by using a STA-VAP MAC address as the source address and transmitting the L2UF immediately after connecting with root AP 105-b [i.e., access points in communication with each other with update frames].  Fig. 4A and ¶ [0054]).
Sevin-Webster to include the features as taught by Ramasamy Chinannan above in order to ensure consistent radio use for communications at the DBDC [dual band dual concurrent] repeater AP. (Ramasamy Chinannan, ¶ [0041]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408)918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416